Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 48-52, drawn to compounds, classified in C07C
2. Claims 53-65, 75-78, drawn to:

    PNG
    media_image1.png
    296
    659
    media_image1.png
    Greyscale

classified in A01N.
3. Claims 66-70, drawn to:

    PNG
    media_image2.png
    318
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    318
    641
    media_image3.png
    Greyscale

classified in A01N.

4. Claims 71-74 drawn to:

    PNG
    media_image4.png
    240
    697
    media_image4.png
    Greyscale

classified in A01N.
5. Claims 79-81 drawn to:

    PNG
    media_image5.png
    83
    645
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    242
    636
    media_image6.png
    Greyscale

Inventions 1 and 3 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the methods can be performed with other patentably distinct drugs.

An examination of all the groups would require a search of an inordinate number of disparate subject areas and subclasses.
During a telephone conversation with Kevin Noson on 12/2/2021, a provisional election was made without traverse to elect the invention of 48-52, drawn to compounds.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-47, 53-81 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Applicant can file one or more divisional applications drawn to the non-elected subject matter.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Noson on 12/2/2021:

    PNG
    media_image7.png
    626
    575
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    330
    541
    media_image8.png
    Greyscale




A search of the prior art failed to uncover a reference that teaches the instant compounds, much less a reason to modify a known compound in a manner providing the instant compounds, within the meaning of section 103.  See, for example WO 2015081282, teaching the flowing compound:

    PNG
    media_image9.png
    472
    382
    media_image9.png
    Greyscale

However, the reference does not teach a reason to modify this compound to provide the instant compounds, which require an unsubstituted alkyl group for group R4a.  Moreover, the amendment distinguishes the instant compounds from those maytansinoid linker-conjugates and antibody conjugates which are conjugated through groups considered to be “substituted alkyl groups” corresponding to the instant group R4a.
The instant compounds are patentably distinct from those compounds cover by U.S. Patent No. 10,772,972, by the instant amendment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642